DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzawa et al., US 2014/0027767 (corresponding to US 8,823,074).
In re Claim 1, Suzawa discloses a semiconductor device 401 (Figs. 5) comprising: a first gate electrode 412b (Figs. 5A); a first gate insulating film (413, 415) over the first gate electrode 412b; a semiconductor film 417b over the first gate insulating film (413, 415) and overlapping with the first gate electrode 412b; a first electrode 429b and a second electrode 422b each over and in contact with the semiconductor film 417b; a second gate insulating film (427, 416) over the first electrode 429b and the second electrode 422; and a second gate electrode 419b located over the second gate insulating film (427, 416) and overlapping with the second electrode 422 and the first gate electrode 412b, wherein the first electrode 429b is not covered by the second gate electrode 419b (Figs. 4- 5; [0246-0267]).
In re Claim 2, Suzawa discloses the semiconductor device 401 according to claim 1, wherein the semiconductor film 417b has a first region 1R (Fig. A) not covered by the first electrode 429b nor the second gate electrode 422b and a second region 2R sandwiched by the first gate electrode 412b and the second gate electrode 149b between the first electrode 429b and the second electrode 422c in a plane view, and the first region 1R and the second region 2R are in contact with each other (Fig. A).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A. Suzawa’s Fig. 5B annotated to show the details cited

In re Claim 3, Suzawa discloses the semiconductor device according to claim 1, wherein the semiconductor film 417b includes an oxide semiconductor ([0254]).
In re Claim 4, Suzawa discloses the semiconductor device according to claim 1, wherein the first gate electrode 412b and the second gate electrode 419b are configured to be respectively supplied with potentials different from each other (Figs. 4- 5).
In re Claim 5, Suzawa discloses the semiconductor device according to claim 4, wherein a thickness of the first gate insulating film (413, 415) and a thickness of the second gate insulating film (427, 416) are substantially the same as each other (Fig. 5B).

Claims 10, 12 - 14, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saitoh et al., US2017/0162602 (corresponding to US 10,269,831).
In re Claim 10, Saitoh discloses a display device comprising a pixel including: a light-emitting element ([0109]); and a first transistor (Figs. 4) electrically connected to the light-emitting element, the first transistor 5B (Fig. 4(b)) comprising: a first gate electrode 12; a first gate insulating film 20 over the first gate electrode 12; a first semiconductor film 16 located over the first gate insulating film 20 and overlapping with the first gate electrode 12; a first electrode 17’ and a second electrode 14 each over and in contact with the first semiconductor film 16; a second gate insulating film 24 over the first electrode 14 and the second electrode 17’; and a second gate electrode 17 located over the second gate insulating film 21 and overlapping with the second electrode 14 and the first gate electrode 12, wherein the first electrode 17’ is not covered by the second gate electrode 17 (Figs. 3-4; [0063-0076], [0109]).
In re Claim 12, Saitoh discloses the display device according to claim 10, wherein the first semiconductor film 16 includes an oxide semiconductor ([0063]).
In re Claim 13, Saitoh discloses the display device according to claim 10, wherein the first gate electrode 17 and the second gate electrode 17’ are configured to be respectively supplied with potentials different from each other (Fig. 4(c)).
In re Claim 14, Saitoh discloses the display device according to claim 13, wherein a thickness of the first gate insulating film 20 and a thickness of the second gate insulating film 24  are substantially the same as each other (Fig. 4(b)).
In re Claim 19, Saitoh discloses the display device according to claim 10, wherein the pixel ([0109]) further comprises a second transistor 5A electrically connected to the first gate electrode 12 of the first transistor 5B (Figs. 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Suzawa as applied to claim 1 above.
In re Claim 6, Suzawa discloses all limitations of claim 6 except for that a thickness of the second gate insulating film (427, 416) is larger than a thickness of the first gate insulating film (413, 415) (Fig. 5B). It is known in the art that thickness is a result effective variable – because its mass depends on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to make the thickness of the second gate insulating film (427, 416) is larger than the thickness of the first gate insulating film (413, 415), since such a modification would have involved a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).
In re Claim 7, Suzawa discloses the semiconductor device according to claim 6, wherein the first electrode 429b and the second electrode 422c (Fig. 5B) are respectively a source electrode and a drain electrode ([0258], [0038]).
In re Claim 8, Suzawa discloses all limitations of claim 8 except for that a thickness of the first gate insulating film (413, 415) is larger than a thickness of the second gate insulating film (427, 416) (Fig. 5). It is known in the art that thickness is a result effective variable – because its mass depends on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to make the first gate insulating film (413, 415) is larger than a thickness of the second gate insulating film (427, 416), since such a modification would have involved a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).
In re Claim 9, Suzawa discloses the semiconductor device according to claim 8, wherein the first electrode 429c and the second electrode 422c are respectively a drain electrode and a source electrode (Fig. 5B; [0258], [0038]).

Claims 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh as applied to claim 10 above.
In re Claim 15, Saitoh discloses all limitations of claim 15 except for that a thickness of the second gate insulating film 24 is larger than a thickness of the first gate insulating film 20. 
It is known in the art that thickness is a result effective variable – because its mass depends on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to make the thickness of the second gate insulating film 24 is larger than the thickness of the first gate insulating film 20, since such a modification would have involved a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).
In re Claim 17, Saitoh discloses all limitations of claim 16 except for that a thickness of the first gate insulating film 20 is larger than a thickness of the second gate insulating film 24.
It is known in the art that thickness is a result effective variable – because its mass depends on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to make the thickness of the first gate insulating film 20 is larger than a thickness of the second gate insulating film 24, since such a modification would have involved a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).
In re Claim 20, Satoh discloses all limitations of claim 20 except for that the second transistor 8A has a second semiconductor film containing silicon. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use silicon as semiconductor film in the second transistor, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al., US 2021/0225960, in view of Suzawa et al., US 2014/0027767 (corresponding to US 8,823,074).
In re Claim 10, Son discloses a display device (Figs. 1 and 10) comprising a pixel 10 including: a light-emitting element 200; and a first transistor 250 electrically connected to the light-emitting element 200 (Figs. 1 and 10; [0071- 0080]).
Son does not specify that the first transistor 250 comprising: a first gate electrode; a first gate insulating film over the first gate electrode; a first semiconductor film located over the first gate insulating film and overlapping with the first gate electrode; a first electrode and a second electrode each over and in contact with the first semiconductor film; a second gate insulating film over the first electrode and the second electrode; and a second gate electrode located over the second gate insulating film and overlapping with the second electrode and the first gate electrode, wherein the first electrode is not covered by the second gate electrode.
Suzawa teaches a transistor comprising: a first gate electrode 412b; a first gate insulating film (413, 415) over the first gate electrode 412b; a semiconductor film 417b over the first gate insulating film (413, 415) and overlapping with the first gate electrode 412b; a first electrode 429b and a second electrode 422b each over and in contact with the semiconductor film 417b; a second gate insulating film (427, 416) over the first electrode 429b and the second electrode 422; and a second gate electrode 419b located over the second gate insulating film (427, 416) and overlapping with the second electrode 422 and the first gate electrode 412b, wherein the first electrode 429b is not covered by the second gate electrode 419b (Figs. 4- 5; [0246-0267]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute Son’s first transistor with Suzawa’s transistor 5B , to provide a highly reliable semiconductor element as taught by Suzawa ([0015]).
In re Claim 11, Son taken with Suzawa discloses the display device according to claim 10, wherein the semiconductor film 417b has a first region 1R (Fig. A) not covered by the first electrode 429b nor the second gate electrode 422b and a second region 2R sandwiched by the first gate electrode 412b and the second gate electrode 149b between the first electrode 429b and the second electrode 422c in a plane view, and the first region 1R and the second region 2R are in contact with each other (Fig. A).

Allowable Subject Matter
Claims 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reason for indicating allowable subject matter
In re Claim 16: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 16 as: “the second electrode is electrically connected to the light-emitting element through the first electrode”, in combination with limitations of Claims 10 and 15 on which it depends.
In re Claim 18: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 18 as: “the first electrode is electrically connected to the light- emitting element through the second electrode”, in combination with limitations of Claims 10 and 17 on which it depends.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893